Citation Nr: 0430095	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, based on an initial determination.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Columbia, 
South Carolina, which in pertinent part, granted service 
connection and a 20 percent rating for diabetes with 
herbicide exposure; the veteran appealed for a higher rating.  

The Board notes that in a September 2002 written 
presentation, the veteran's representative raised claims for 
entitlement to service connection for genital herpes and 
entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities as secondary to service-
connected diabetes mellitus.  These issues are not currently 
on appeal and are referred to the RO for appropriate action.

In a December 2003 statement submitted by the veteran, he 
raised a claim of entitlement to service connection for a 
prostate disorder.  This issue is not currently on appeal and 
is referred to the RO for appropriate action. 

Additionally, during the veteran's October 2004 Board 
hearing, he raised an issue relating to entitlement to 
service connection for dental trauma, either as secondary to 
diabetes mellitus or pursuant to 38 U.S.C.A. § 1151 for a 
dental disability.  As these issues are not currently on 
appeal they are referred to the RO for appropriate action.

Also during the veteran's Board hearing, his representative 
noted that he perfected an appeal to the claim of entitlement 
to an effective date earlier than May 10, 2001, for the grant 
of service connection for diabetes mellitus.  That appeal was 
verbally withdrawn at the hearing and therefore the issue is 
no longer before the Board.  See 38 C.F.R. § 20.204 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.159 (2004) 
(regulations promulgated to implement these statutory 
changes).  With respect to notice, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.

During the veteran's Board hearing, he testified that he 
underwent recent treatment in the emergency room, the pain 
clinic, the diabetic clinic and the retinal clinic, as well 
as treatment by rheumatologists.  On remand, the RO should 
obtain from the veteran the names, addresses and approximate 
dates of treatment for any health care providers.  The RO 
should then obtain all treatment records which the veteran 
identifies.
 
Also during the veteran's Board hearing, he testified that 
he filed for Social Security Disability seven times and was 
denied.  "As part of the Secretary's obligation to review a 
thorough and complete record, VA is required to obtain 
evidence from the Social Security Administration . . . and 
to give that evidence appropriate consideration and 
weight."  Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  On 
remand, the RO should contact the SSA to obtain all relevant 
records used to reach its decision.

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to determine the nature of severity of the veteran's service-
connected diabetes.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, which have treated him for 
his diabetes, or complications 
therefrom, and which have not already 
been made part of the record.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the treatment records, 
including records which the veteran 
identifies from the emergency room, the 
pain clinic, the diabetic clinic, the 
retinal clinic, and any treatment by 
rheumatologists.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, in order 
that he be allowed an opportunity to 
obtain those records for submission to 
VA.

3.  The RO should contact the Social 
Security Administration and obtain 
copies of the veteran's disability 
determination denials, of which there 
are several, along with all supporting 
medical records.  All records received 
should be associated with the claims 
folder.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-
connected diabetes mellitus, and any 
identifiable complications.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
The physician should note the frequency 
of insulin injections, whether the 
veteran's diabetes mellitus requires 
regulation of activities, and whether he 
has episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalizations or frequent visits to a 
diabetic care provider.  The frequency 
of such hospitalizations or visits 
should be indicated.  The physician 
should also note whether the veteran has 
progressive loss of weight and strength 
or complications that would be 
compensable if separately evaluated.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




